Hill, C. J.
On the trial of an accusation in the city court of Elberton against two named defendants, for the offense of riot, the evidence showing that they were guilty (if guilty of anything) of the offense of assault with intent to murder, or of shooting a.t another not in self-defense or under circumstances of justification, the court was without jurisdiction to try said felonies, and the motion for a new trial should have been granted, and the defendants held to await the action of the grand jury. The refusal to grant the new trial is therefore reversed, in order that the court may take such action as it may deem necessary to secure a proper investigation of said felonies.

Judgment reversed with direction.